Case 2:19-cv-18107-JMV-MF Document 12 Filed 10/16/19 Page 1 of 1 PageID: 204


                                                                                   100 Matawan Road, Suite 410
                                                                                   Matawan, New Jersey 07747
                                                                                   Telephone: 732.993.9850
                                                                                   Facsimile: 732.993.9851
                                                                                   www.ansalaw.com

                                                                                   Steven F. Gooby
                                                                                   Direct Dial 732.993.9848
                                                                                   steven.gooby@ansalaw.com


                                            October 16, 2019

VIA ECF

Honorable Mark Falk
Chief Magistrate Judge
United States District Court
District of New Jersey
U.S. Post Office & Courthouse
1 Federal Square, Room 457
Newark, New Jersey 07101

        Re:   Salit Auto Sales, Inc. v. CCC Information Services Inc., et al.
              Case No.: 2:19-cv-18107-JMV-MF

Dear Judge Falk:

        This firm represents Defendant CCC Information Services Inc. (“CCC”) in the referenced
matter. CCC Information Services respectfully moves this Court for an order pursuant to Rule
101.1 of the Local Civil Rules of the United States District Court for the District of New Jersey
allowing the pro hac vice admission of Kathleen P. Lally, Jason R. Burt, Marguerite M. Sullivan,
and George C. Chipev (collectively, the “Applicants”). In support of this letter application,
attached are the Certifications of the Applicants, together with my supporting Certification and
proposed Order. All parties have consented to the Applicants’ admission. Accordingly, CCC
Information Services respectfully requests that the attached order admitting the Applicants pro hac
vice be entered.

                                                   Respectfully submitted,

                                                   /s/ Steven F. Gooby

                                               Steven F. Gooby
/egw
Attachments
 cc:   Henry P. Wolfe, Esq. (w/att.) (via ECF)
       Kevin P. Roddy, Esq. (w/att.) (via ECF)
       Philip A. Tortoreti, Esq. (w/att.) (via ECF)
       Ryan L. Di Clemente, Esq. (w/att.) (via ECF)


                   PENNSYLVANIA   NEW JERSEY       NEW YORK       FLORIDA     MARYLAND     OHIO
                                  (A Pennsylvania Limited Liability Partnership)
